 In the Matter of PRECISION SCIENTIFICCo.andINTERNATIONAL UNIONOF MINE, MILL & SMELTER WORKERS, C. I. O.Case No. 13-R-2,900.-Decided March .90, 1945Messrs. Robert H. Eddyand A.I.Newman,of Chicago, Ill., forthe Company.Mr. A. C. Skinner,of Chicago, Ill., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Mill &SmelterWorkers, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Precision Scientific Co., Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Benjamin V. Sal-vaty, Trial Examiner.Said hearing was held at Chicago, Illinois,on March 14, 1945.The Company and the Union appeared,' par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPrecision Scientific Co., an Illinois corporation with offices, mainplant, and warehouse located in Chicago, Illinois, is engaged in the'Wholesale Dry Goods&Hardware Warehousemen Local Union No 743, I B. of T,A F of L ; Sheet Metal Workers International Association,Local 115;and InternationalBrotherhood of Electrical Workers, Local B-715; although duly notified of this proceeding,did not appear at the hearing.61 N. L. R. B., No. 17.147 t148DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture and sale of laboratory equipment, including water stills,apparatus for testing petroleum products, gas, and road materials,as well as electric heaters, hot plates, constant temperature baths,ovens, incubators, laboratory gas burners, and Kjeldahl equipment.The principal materials used by the Company in the course and con-duct of its business are copper, brass, steel, and iron.During theyear 1944, the Company purchased such materials valued in excess of$200,000, 90 percent of which was received from points outside theState of Illinois.The Company's sales of finished products man-ufactured by it during this period exceeded $400,000 in value, of which90 percent was sold and shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED.International Union of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the bargainingrepresentative of certain of its employees.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSubstantially in'accordance with the stipulation of the parties, wefind that all production and maintenance employees of the Companyengaged in its warehouse and main plant located in Chicago, Illinois,including shipping and receiving room employees, stockroom em-ployees, production timekeepers, experimental model makers, toolroomand tool crib attendants, watchmen and floor inspectors, but excludingofficeand clerical employees, engineering department employees,research department employees (except model makers), time-studymen, and supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-2 The Field Examiner reported that the Union submitted 143 designations and thatthere were approximately 232 employees in the unit alleged by the Union to be appropriate. PRECISION SCIENTIFIC CO.%149ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act 3V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Com-pany employs approximately 25 part-time workers in classificationsconcededly part of the unit found appropriate in Section IV,supra.It contends that these employees should be eligible to participate inthe election, whereas the Union contends that they should be ineligible.The record indicates that these employees work between, 20 and 30hours per week on regular.part-time shifts under the same supervisorsand similar working conditions as other production and maintenanceemployees of the Company.Under these circumstances, we find thatthey are eligible to participate in the election 4Accordingly, we shalldirect that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit, whether regular part-time or full-time, who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.iDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Precision Scien-tific Co., Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during-the pay-roll period immediately precedingthe date of this Direction, including employees who did not work3Pestel, Gaspar,Rutkowsky,and McGrath are included in the appropriate unit.*Matter of The National Machinery Company,56 N. L. R. B. 481 ;Matter of PhillipsPetroleum Company,57 N. L R. B. 1100.5The Union requested that it appear upon the ballot as "International Union of Mine,Mill & Smelter Workers, C.I.0."This request is hereby granted 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring said pay-roll period because they were ill or on vacation orthe United States who present themselves- in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by International Union of Mine, Mill & Smelter Workers,C. I. 0., for the purposes of collective bargaining.ti